Citation Nr: 0822509	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  03-32 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active duty for training from November 1970 
to August 1971, and active service from April 1973 to May 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of February 2002 and later 
by the Department of Veterans Affairs (VA) San Juan Regional 
Office (RO).  The case was remanded by the Board for 
additional development in September 2004.  


FINDINGS OF FACT

1.  The veteran's disabilities are residuals of a right ankle 
fracture, chronic low back pain, hypertension, cervical 
myositis, arthritis of the left foot, a depressive disorder, 
and morbid obesity. 

2.  The appellant is frequently unable to care for his daily 
personal needs without assistance from others.


CONCLUSION OF LAW

The requirements for a special monthly pension based on the 
need for regular aid and attendance or by reason of being 
housebound are met.  38 C.F.R. §§ 3.351, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO made a mistake by denying 
his claim for special monthly pension.  He asserts that due 
to severe impairment he requires the aid and attendance of 
another.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports the 
claim for aid and attendance benefits.

Increased pension is payable to a claimant who has a need for 
regular aid and attendance.  See 38 C.F.R. § 3.351.  The need 
for regular aid and attendance means helplessness or being so 
helpless as to require the regular aid and attendance of 
another person.  The claimant will be considered to be in 
need of regular aid and attendance if he or she (1) is blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).

The veteran's principal disabilities are residuals of a right 
ankle fracture, chronic low back pain, hypertension, cervical 
myositis, arthritis of the left foot, a depressive disorder, 
and morbid obesity.  

The evidence which is of record includes numerous VA medical 
treatment records showing that the veteran receives ongoing 
treatment on a regular basis for his disabilities.  Some of 
the records, such as a treatment record dated in October 
2006, indicate that the veteran reported for treatment 
utilizing a wheelchair.  

The veteran has also presented statements from private 
doctors.  A letter dated in July 2002 from Milton O. Delgado 
Mejias, M.D., indicates that the veteran had fractures in 
both ankles and the cervical column, obesity, osteoarthritis 
and gout which had caused severe depression, and made it 
impossible for him to move freely and stand for long periods.  
Therefore, his wife had to help him do his daily chores like 
bath himself and his daily needs, etc.  The doctor 
recommended that the veteran be assigned a housekeeper who 
could help with daily chores.  

The report of an aid and attendance examination conducted by 
the VA in August 2006 shows that the examiner initially 
stated that the veteran could perform all functions of self 
care, but later stated that he required a walker for 
ambulation, and that "His right ankle, bilateral knee pain, 
and gouty attacks, lumbar spine condition and sleep apnea 
with hypersomnia [are] most likely the cause of his being 
housebound and requiring help and assistance from wife on a 
regular basis."  It was noted that his morbid obesity, 
bilateral knee osteoarthritis, and gouty attacks limited his 
movement even further, and that due to his hypersomnia there 
were dizziness episodes and falls that limited his daily 
activities even more.  It was also noted in the report that 
when he had active episodes of gout, he was usually brought 
to the emergency room with excruciating pain and inability to 
move or perform the majority of daily activities.  He 
reportedly usually required complete assistance from his wife 
during those episodes that occurred one or two times per 
month.  

The need for regular aid and attendance means helplessness or 
being so helpless as to require the regular aid and 
attendance of another person.  A claimant will be considered 
to be in need of regular aid and attendance if he or she (1) 
is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  See 38 C.F.R. § 3.351(c).

In making a determination as to whether a claimant has a 
factual need of aid and attendance, 38 C.F.R. § 3.352(a) 
provides that consideration is to be given to such conditions 
as inability of the claimant to dress or undress herself or 
keep herself ordinarily clean and presentable; frequent need 
for adjustment of any special prosthetic device or orthopedic 
appliance which by reason of the particular disability cannot 
be done without aid; inability of the claimant to feed 
himself through extreme weakness; inability to attend the 
wants and needs of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers incident to 
his daily environment 

The aforementioned examination reports establish that the 
appellant has a need for regular aid and attendance under the 
criteria contained in 38 C.F.R. § 3.352(a).  The need for aid 
does not have to be constant, but only regular.  The evidence 
shows that the appellant's disabilities frequently render him 
unable to care for his daily personal needs without 
assistance from others.  Therefore, he qualifies for 
increased pension on the basis of having a regular need for 
aid and attendance.


ORDER

Special monthly pension on account of a need for regular aid 
and attendance is granted.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




-Department of Veterans Affairs


